DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (hereinafter “Mei” US 2021 / 0072599) in view of Miyairi et al. (hereinafter “Miyairi” US 2012 / 0162283).

As pertaining to Claim 1, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) a display device (10) comprising:
a light emitting module (20, 22) comprising:
an optical sensor (30, 223); and 
a plurality of light emitting diodes (42) adjacent to the optical sensor (30, 223), wherein the plurality of light emitting diodes (42) emit light; and
a display panel (10, 12) disposed on the light emitting module (see (20, 22); and see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

	While Mei discloses a plurality of light emitting diodes (42) as mini-LEDs in the light emitting module (30, 223), Mei does not explicitly state that the light emitting diodes (42) emit red light, green light and blue light, and the plurality of light emitting diodes (42) dynamically convert brightness of the red light, the green light and the blue light.
	However, in the same field of endeavor, Miyairi discloses (see Fig. 5) a display device (see (10)) comprising a light emitting module (see (40)) that includes a plurality of light emitting diodes (40) wherein the plurality of light emitting diodes emit red light (R), green light (G) and blue light (B), and the plurality of light emitting diodes (40) dynamically convert brightness of the red light (R), the green light (G) and the blue light (B; see Page 7, Para. [0081]) by means of a field-sequential driving method.  In this regard, Miyairi discloses the implementation of a light emitting module, implemented in a similar manner to that suggested by Mei, that can provide for full color imaging, an 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei with the teachings of Miyairi such that the light emitting module disclosed by Mei comprises light emitting diodes that emit red light, green light and blue light, and the plurality of light emitting diodes dynamically convert brightness of the red light, the green light and the blue light in the manner suggested by Miyairi in order to provide full color imaging, an increased aperture ratio and/or an increased number of pixels, a simplified structure, and improved light transmittance and power consumption in the display device.

As pertaining to Claim 2, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the display panel (10, 12) further comprises: 
an optical sensing area (see (223)) located corresponding to the optical sensor (30, 223); and
a display area (see (12)) surrounding the optical sensing area (see (223); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 3, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the light emitting module (20, 22) further comprises a substrate (90), and the substrate 
wherein the first area (the innermost area of (90)) is adjacent to the third area (see (223)), the second area (the outermost area of (90)) is adjacent to the first area (the innermost area of (90)), and the first area (the innermost area of (90)) is located between the third area (see (223)) and the second area (the outermost area of (90)),
wherein the plurality of light emitting diodes (42) are disposed in the first area (the innermost area of (90)) and the second area (the outermost area of (90)), and the display area (see (12)) is disposed corresponding to the first area (the innermost area of (90)) and the second area (the outermost area of (90); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 4, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the first area (the innermost area of (90)) surrounds the third area (see (223)), and the second area (the outermost area of (90)) surrounds the first area (the innermost area of (90); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 5, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that at least a portion of the optical sensor (30, 223) is disposed in the third area (see (223)), and the optical sensing area (again, see (223)) is located corresponding to the third area (see (223); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 6, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that when the optical sensor (30, 223) is performing a function (i.e., a sensing function), the plurality of light emitting diodes (42) in the first area (i.e., the innermost area of (90)) are turned off (again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 7, Miyairi discloses (see Fig. 5) that the plurality of light emitting diodes (40) further comprise:
a plurality of first light emitting diodes which emit the red light (R);
a plurality of second light emitting diodes which emit the green light (G); and
a plurality of third light emitting diodes which emit the blue light (B), wherein in a frame time (i.e., a display frame time), one of the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the second area (i.e., the outermost area of (90) as disclosed by Mei) are sequentially turned on (i.e., via the field-sequential driving method of Miyairi) while the other two are turned off (see Fig. 6, as an example, and Page 7 through Page 8, Para. [0083]-[0084]; and note that the Miyairi suggests a field-sequential driving of the light emitting diodes in the light emitting module of Mei).

As pertaining to Claim 8, Miyairi discloses (see Fig. 5 and Fig. 6) that the frame time (i.e., the display frame time) of the second area (i.e., the outermost area of (90) as disclosed by Mei) is divided into a first frame time (R), a second frame time (G) which 
in the first frame time (R) of the second area (i.e., the outermost area of (90) as disclosed by Mei), the first light emitting diodes (R) are turned on, and the second light emitting diodes (G) and the third light emitting diodes (B) are turned off (i.e., via the field-sequential driving method of Miyairi; again, see Page 7 through Page 8, Para. [0083]-[0084]).

As pertaining to Claim 9, Miyairi discloses (see Fig. 5 and Fig. 6) that the frame time (i.e., the display frame time) of the first area (i.e., the innermost area of (90) as disclosed by Mei) is divided into a first frame time (R), a second frame time (G) which continues after the first frame time (R), and a third frame time (B) which continues after the second frame time (G), and a fourth frame time (i.e., any arbitrary non-display time) which continues after the third frame time (B), and
when the optical sensor (see (30, 223) as disclosed by Mei) is not performing a function (i.e., a sensing function), one of the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the first area (i.e., the innermost area of (90) as disclosed by Mei) are sequentially turned on while the other two are turned off in the first frame time (R), the second frame time (G) and the third frame time (B), and the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the first area are turned off in the fourth frame time (i.e., the arbitrary non-display time; again, see Fig. 6 of Miyairi; and note that any arbitrary non-display time can include the frame time following (R) in Fig. 6, or any 

As pertaining to Claim 10, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) when the optical sensor (30, 223) is not performing the function (i.e., the sensing function), the optical sensing area (see (223)) of the display panel (10, 12) presents a first image (i.e., an arbitrary display image), the display area (12) of the display panel (10, 12) presents a second image (i.e., an arbitrary display image), and the first image and the second image (i.e., the arbitrary display images) present a continuous image (see Page 9, Para. [0183]-[0184]).

As pertaining to Claim 11, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) when the optical sensor (30, 223) is performing the function (i.e., the sensing function), the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the first area (i.e., the innermost area of (90)) are turned off in the first frame time (R), the second frame time (G), the third frame (B) and the fourth frame time (i.e., the arbitrary non-display time; see Page 9, Para. [0183]-[0184] and note that the light emitting diodes are off when the optical sensor (30, 223) is on).

As pertaining to Claim 12, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) when the optical sensor (30, 223) is performing the function (i.e., the sensing function), the optical sensing area (see (223)) of the display panel presents a black image (see 

As pertaining to Claim 14, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the display panel (10, 12) comprises (see Fig. 1, for example) a first substrate (13), a second substrate (14) disposed opposite to the first substrate (13), a display medium (15) disposed between the first substrate (13) and the second substrate (14), and the display medium (15) comprises liquid crystal (see Page 4, Para. [0092]).

As pertaining to Claim 15, Miyairi discloses (see Fig. 5) that the display panel does not comprise a color filter layer (see Page 1, Para. [0005]).

As pertaining to Claim 16, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the light emitting module (20, 22) is a direct-type light emitting module (Page 8, Para. [0161]-[0162]).

As pertaining to Claim 17, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the optical sensor (30, 223) is a camera (see Page 10, Para. [0195]).

As pertaining to Claim 18, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) a driving method of a display device (10) comprising:
providing the display device (10) which comprises:
an optical sensor (30, 223);

a display panel (10, 12) disposed on the plurality of light emitting diodes (see (20, 22, 42));
wherein when the optical sensor (30, 223) is not performing a function (i.e., the sensing function), the plurality of light emitting diodes (see (20, 22, 42)) are turned on (see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

	While Mei discloses a plurality of light emitting diodes (42) as mini-LEDs in the light emitting module (30, 223), Mei does not explicitly state that the plurality of light emitting diodes comprise a plurality of first light emitting diodes, a plurality of second light emitting diodes and a plurality of third light emitting diodes, wherein the first light emitting diodes, the second light emitting diodes and the third light emitting diodes respectively emit light of different colors; and generating a frame time, wherein when the display device is in a display state, the frame time is divided into a first frame time, a second frame time which continues after the first frame time, a third frame time which continues after the second frame time, and a fourth frame time which continues after the third frame time, wherein when the optical sensor is not performing a function, one of the first light emitting diodes, the second light emitting diodes and the third light emitting diodes are sequentially turned on while the other two are turned off in the first frame time, the second frame time and the third frame time, and the first light emitting diodes, 
However, in the same field of endeavor, Miyairi discloses (see Fig. 5) a display device (see (10)) comprising a light emitting module (see (40)) that includes a plurality of light emitting diodes (40) wherein the plurality of light emitting diodes emit red light (R), green light (G) and blue light (B), and the plurality of light emitting diodes (40) dynamically convert brightness of the red light (R), the green light (G) and the blue light (B; see Page 7, Para. [0081]) by means of a field-sequential driving method.  In this regard, Miyairi discloses the implementation of a light emitting module, implemented in a similar manner to that suggested by Mei, that can provide for full color imaging, an increased aperture ratio and/or an increased number of pixels, a simplified structure, and improved light transmittance and power consumption in the display device (see Page 1, Para. [0004]-[0005]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei with the teachings of Miyairi such that the light emitting module disclosed by Mei comprises light emitting diodes that emit red light, green light and blue light, and the plurality of light emitting diodes dynamically convert brightness of the red light, the green light and the blue light in the manner suggested by Miyairi in order to provide full color imaging, an increased aperture ratio and/or an increased number of pixels, a simplified structure, and improved light transmittance and power consumption in the display device.  In this respect, the combined teachings of Mei and Miyairi suggest a plurality of first light emitting diodes (R), a plurality of second light emitting diodes (G) and a plurality of third 

As pertaining to Claim 20, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) providing a first image (i.e., an arbitrary image) in an optical sensing area (see (223)), the optical sensing area (see (223)) being located in the display panel (10, 12); and 
	providing a second image (i.e., an arbitrary image) in a display area (12), the display area (12) being disposed adjacent to the optical sensing area (see (223)),
.


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Miyairi and further in view of Dai et al. (hereinafter “Dai” US 2021 / 0043130).

As pertaining to Claim 13, neither Mei nor Miyairi explicitly discloses that when the optical sensor is performing the function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time, and the optical sensing area of the display panel presents a white image.
However, in the same field of endeavor, Dai discloses (see Fig. 1 and Fig. 4) a display device (14) in which an optical sensor (36) is integrated among light emitting diode display components (22; see Page 2, Para. [0018] and [0020]) in order to sense ambient lighting features over a sequence of frames which include black frames (D) in which red, green, and blue light emitting diodes are off and white frames (W) in which red, green, and blue light emitting diodes are on (see Page 5 through Page 6, Para. [0045]-[0046] and [0049]).  In this regard, Dai discloses (see Fig. 3 and Fig. 4) that when the optical sensor (36) is performing the sensing function, the first light 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei and Miyairi with the teachings of Dai such that when the optical sensor disclosed by Mei and Miyairi is performing the sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time, and the optical sensing area of the display panel presents a white image as suggested by Dai in order to allow for a function of reducing aging-induced degradation of display pixels and to compensate for any changes in display quality that may occur over time.

As pertaining to Claim 19, neither Mei nor Miyairi explicitly discloses that when the optical sensor is performing the function, turning off the first light emitting diodes, the 
However, in the same field of endeavor, Dai discloses (see Fig. 1 and Fig. 4) a display device (14) in which an optical sensor (36) is integrated among light emitting diode display components (22; see Page 2, Para. [0018] and [0020]) in order to sense ambient lighting features over a sequence of frames which include black frames (D) in which red, green, and blue light emitting diodes are off and white frames (W) in which red, green, and blue light emitting diodes are on (see Page 5 through Page 6, Para. [0045]-[0046] and [0049]).  In this regard, Dai discloses (see Fig. 3 and Fig. 4) that when the optical sensor (36) is performing the sensing function, the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) are turned off in a first frame time (D), a second frame time (D), and a third frame (D), and the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) are turned on in the fourth frame time (W), and an optical sensing area of the display panel presents a white image (W).  It is a goal of Dai to provide a display device in which an integrated optical sensor can periodically measure light emitting by the display in order to reduce aging-induced degradation of display pixels and to compensate for any changes in display quality (see Page 1, Para. [0003]-[0006] and [0013]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei and Miyairi with the teachings of Dai such that when the optical sensor disclosed by Mei and Miyairi 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622